Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 12/28/2020.
This application is continuation of parent US continuation 16599313 20191011 parent-grant-document US 10910275 child US 17134710 parent US division 15292790 20161013 parent-grant-document US 10475707 child US 16599313.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust” a semiconductor device comprising an insulation disposed on the substrate, and disposed between the first fin and the second fin; a first gate disposed on the first fin; a second gate disposed on the second fin; a dummy gate disposed on the insulation; a first epitaxial source/drain disposed on the first fin, and disposed between the first gate and the insulation; and a second epitaxial source/drain disposed on the second fin, and disposed between the second gate and the insulation, wherein a width of a lower portion of the insulation is less a width of an upper portion of the insulation, a sidewall of the insulation includes a first portion, a second portion and a third portion, the second portion being between the first portion and the third portion, a slope of the second portion of the sidewall of the insulation is different from a slope of the first portion of the sidewall of the insulation and different from a slope of the third portion of the sidewall of the insulation, and the insulation contacts at least one of the first epitaxial source/drain and the second epitaxial source/drain”. See insulation “105,52,53” and see slope portion between portion”105” and portion “52” fig. 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teaches FinFETs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816